Title: Account with John McComb, Junior, [8 December 1802]
From: McComb, John, Jr.,Hamilton, Alexander
To: 



[New York, December 8, 1802]



State of acct. between Genl. Hamilton and John McComb Junr.


amt. of Contract for finishing the Dwelling House
$1875–0 


571 ds board as pr. agreement @ 3/ (done Last Year) 
214–  


amt. of Extra work is uncertain


Dolls
2089–  


1802
Cr





June 2d
By Cash recd 
$400




July
By Cash
400




Sept. 12th
“ Cash
400




Decm. 8th
“ Cash
150








1350–


